                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                     MONROE DIVISION


UNITED STATES OF AMERICA                             CASE NO. 3:19-CR-00033

VERSUS                                               JUDGE TERRY A. DOUGHTY

CHRISTOPHER JOE STAMPER                              MAG. JUDGE KAREN L. HAYES

                                   MEMORANDUM ORDER

       Pending here is Defendant Christopher Joe Stamper’s (“Defendant”) pro se “Motion to

Dismiss/Insufficient Evidence [Doc. No. 74]. The Government has filed an opposition [Doc. No.

78].

       On January 23, 2019, Defendant was charged by Indictment with two counts of

Possession of Child Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B), and one count of

Receipt of Child Pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A). [Doc. No. 9]. Two

days later, the defense filed a Motion for Psychiatric Examination requesting Defendant be

evaluated for both competency and sanity. [Doc. No. 15]. Defendant was evaluated by the

Bureau of Prisons from February 15, 2019, through April 1, 2019, at the conclusion of which he

was found competent and sane. The defense sought a second expert opinion on the issue. On

September 16, 2019, and after review of his expert’s report, the defense filed a “Withdrawal of

Motion to Determine Competency and Stipulation of Competency by Defendant.” [Doc. No. 42].

Defendant signed the filing and stipulated that “he is competent to proceed in this matter.” [Id.]

       On October 23, 2019, Defendant was charged by Superseding Indictment with two counts

of Possession of Child Pornography, one count of Receipt of Child Pornography, and one count

of Coercion and Enticement. [Doc. No. 48]. On December 3, 2019, Defendant pled guilty to
Receipt of Child Pornography. [Doc. No. 61]. In exchange for his guilty plea, the Government

agreed to dismiss at sentencing the remaining three counts in the Superseding Indictment. [Doc.

No. 63]. Sentencing was set for April 1, 2020. [Doc. No. 61].

        On February 14, 2020, Defendant filed the pending motion pro se. He claims that the

Government’s evidence against him is “circumstantial at best” and that he has “consistently

insisted he is being framed for crimes he did not commit.” Defendant states that he has a

recorded and written confession from Tiffinie Hale admitting to the crimes, and he, therefore,

requests the Court dismiss the indictment.

        Defendants do not have a “constitutional right to hybrid representation.” United States v.

Obgonna, 184 F.3d 447, 449 (5th Cir. 1999) (citation omitted). Defendants who are represented

by counsel in the district court are not entitled to file pro se motions on their behalf. See, e.g.

United States v. Alvarado, 321 F. App’x. 399, 400 (5th Cir. 2009). For this reason, Defendant’s

motion will be DENIED.

        Additionally, even if the Court were to consider the merits of the motion, the Court

would deny the motion. An indictment may be dismissed for defects including duplicity;

multiplicity; lack of specificity; improper joinder; and failure to state an offense. Fed. R. Crim.

12(b)(3)(B). A defendant may not seek pre-trial dismissal of an indictment on the ground that its

allegations are not supported by adequate or competent evidence. Costello v. United States, 350

U.S. 359, 364 (1956).

        Furthermore, Defendant has pled guilty to Receipt of Child Pornography as contained in

the Superseding Indictment. He signed a written factual basis in connection the plea agreement,

and he admitted to the facts of his offense in open court. The statement by Tiffinie Hale was

known to the Defendant prior to his guilty plea (i.e., he tendered the recording to the



                                                   2
Government during discovery). Therefore, even if he could seek dismissal of the indictment

based upon an evidentiary claim, Defendant’s guilty plea was made knowingly and intelligently.

         Accordingly, for these reasons,

         IT IS ORDERED that Defendant Christopher Joe Stamper’s Motion to

Dismiss/Insufficient Evidence [Doc. No. 74] is DENIED.1

         Monroe, Louisiana, this 24th day of February, 2020.



                                                               ____________________________________
                                                                TERRY A. DOUGHTY
                                                                UNITED STATES DISTRICT JUDGE




1
  Defendant has not requested an evidentiary hearing, but the Court nevertheless has considered whether a hearing
should be conducted. “Although defendants are not entitled to an evidentiary hearing, a hearing is required when
the defendant alleges sufficient facts which, if proven, would justify relief.” United States v. Hurt, 742 Fed. App’x
857, 859 (5th Cir. 2018). Defendant does not show that his allegations, if true, would overcome the strong
presumption in favor of the affirmations he made in the plea proceedings. See id., citing Blackledge v. Allison, 431
U.S. 63, 74 (1977) (“Solemn declarations in open court carry a strong presumption of verity.”). Therefore, the Court
finds that a hearing is not required.

                                                         3
